DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on September 14, 2022 is acknowledged.
Claims 1-4 and 6-11 remain pending in this application. Claim 5 has been withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukawa (US 2017/0008512 A1).
Regarding claim 1, Yukawa discloses an electric supercharger-equipped moving machine (Fig. 1 and Fig. 5) comprising: an engine (11); a supercharger (23) configured to increase intake pressure of the engine; an electric motor (19) including a motor driving shaft (19A, 19B); a power transmitting path including a power transmitting shaft (15) through which driving power of the engine is transmitted to a propulsive power generating body (Fig. 1 and Fig. 5); and a switching clutch (17 or 35) configured to be able to block power transmission from the electric motor to the power transmitting shaft (clutch 17 can be engaged and disengaged, seen in Fig. 2 and Fig. 4), wherein: the motor driving shaft is connected to the supercharger so as to be able to drive the supercharger when the switching clutch is in a disengaged state (Fig. 4, Fig. 7); and the motor driving shaft is connected to the power transmitting shaft so as to be able to drive the propulsive power generating body when the switching clutch is in an engaged state (Fig. 2).
	Regarding claim 2, Yukawa discloses the electric supercharger-equipped moving machine according to claim 1, further comprising: a clutch actuator [0032] configured to operate the switching clutch; and a controller (25) configured to control the engine, the electric motor, and the clutch actuator, wherein the controller is configured to be able to execute: an engine supercharging mode in which the controller controls the engine and the electric motor to make the engine and the electric motor drive and controls the clutch actuator to make the switching clutch become the disengaged state (Fig. 4); and an electric traveling mode in which the controller controls the electric motor to make the electric motor drive and controls the clutch actuator to make the switching clutch become the engaged state (Fig. 2), [0043].
	Regarding claim 8, Yukawa discloses the electric supercharger-equipped moving machine according to claim 2, wherein the electric traveling mode is: a HEV mode in which the controller controls the engine and the electric motor to make the engine and the electric motor drive and controls the clutch actuator to make the switching clutch become the engaged state (Fig. 2).
	Regarding claim 9, Yukawa discloses the electric supercharger-equipped moving machine according to claim 2, wherein when the engine is in a stop state, and a predetermined engine start command is generated, the controller controls the clutch actuator to make the switching clutch become the engaged state and controls the electric motor to make the electric motor drive (Fig. 12).

Allowable Subject Matter
Claims 3 ,4, 6, 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lofgren (UA 2016/0047298 A1) discloses a supercharging system of a hybrid vehicle.
	Tsourapas et al. (US 2014/0238361 A1) disclose a supercharger assembly with a motor/generator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747